Citation Nr: 0632113	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disability, other than post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
stomach ulcer.

3.  Entitlement to service connection for PTSD.
 
4.  Entitlement to service connection for right ear hearing 
loss. 

5.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to June 
1957 and from December 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In December 2003, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

In June 2006, the veteran testified before the undersigned 
acting Veterans Law Judge in Washington, DC.  A copy of the 
hearing transcript has been associated with the claims 
folders. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation but finds 
that additional development is required, as enumerated in the 
discussion below.  

I.  Procedural Development 

a.  New and Material Evidence Claims

By rating actions dated in February 1962 and July 1979, the 
RO denied service connection for stomach ulcer, and 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a nervous disorder, respectively.  In reaching 
the foregoing decisions, the RO concluded that although 
service medical records revealed evidence of a probable 
duodenal ulcer and that the veteran was ultimately discharged 
because of a schizoid personality, there was no competent 
medical evidence establishing that either a stomach ulcer or 
nervous disorder were incurred in or aggravated by service.  
38 C.F.R. § 3.303 (1962)(1979).  While the veteran was 
informed of the RO's decisions in March 1962 and July 1979, 
respectively, he did not initiate a substantive appeal with 
either rating action within the prescribed time period.  
Thus, the March 1962 and July 1979 rating actions became 
final.  38 U.S.C.A. § 7105 (West 1991).

In view of the foregoing, the RO has not been provided the 
veteran with notice of the reasons for their denial of his 
service connection claims in February 1962 and July 1979, 
i.e., no competent medical evidence establishing an 
etiological relationship between his stomach ulcer and 
nervous disorder, currently claimed as psychiatric disorder 
other than PTSD, to his periods of military service or that a 
stomach ulcer and psychosis were manifested to a compensable 
degree within a year of the appellant's discharge from 
service in June 1957 or April 1961.  Thus, to ensure that the 
veteran is aware of what is required of him to reopen his 
previously denied claims of entitlement to service connection 
for stomach ulcer and psychiatric disorder, other than PTSD, 
a remand is required.  In this regard, the RO must contain in 
the notice to the appellant the reasons for their denial of 
the claims for service connection for a stomach ulcer and 
psychiatric disorder, other than PTSD, i.e., evidence 
demonstrating that a stomach ulcer and psychiatric disorder, 
other than PTSD, previously claimed as a nervous disorder, 
had their onset during service, were caused by an event 
during service, or that a stomach ulcer and psychosis were 
manifested to a compensable degree within a year of service 
discharge in June 1957 or April 1961.  See, Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

b.  Other procedural matters

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection and 
increased rating claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and effective date for an award of 
benefits will be assigned if service connection for a 
psychiatric disability, other than PTSD, PTSD, right ear 
hearing loss, and stomach ulcer is awarded, that an effective 
date will be established if an increased rating is awarded to 
the service-connected dermatitis, and to provide him with an 
explanation as to the type of evidence that is needed to 
establish both disability rating(s) and effective date(s) 
with respect to the disabilities on appeal.

II.  Evidentiary Development

a.  PTSD

The veteran contends that he has PTSD as a result of constant 
"unrelenting harassment" during service in the United 
States Navy (see, VA Form 9, Substantive Appeal, received by 
the RO in June 2004).  VA hospital records dated October 2002 
include a diagnosis of rule out PTSD.  

While the RO requested the veteran to provide details of in-
service event(s), i.e., stressors, that caused the subsequent 
development of his PTSD (see, July 2002 letter to the 
veteran), the record does not indicate that the appellant was 
specifically advised of the necessity of providing additional 
details of his alleged stressful incident(s) in service, or 
that he may provide corroborating evidence from alternate 
sources of information concerning his allegation of threats 
and harassment.  Such details are necessary so that VA can 
properly explore alternative sources for information to 
corroborate the alleged stressor incidents.  See Patton v. 
West, 12 Vet. App. 272 (1999) (holding that the provisions in 
M21-1, Part III, 5.14(c) (April 30, 1999), which address PTSD 
claims based on personal assault and provide for development 
of alternate sources for information, are substantive rules 
which are the equivalent of VA regulations and must be 
considered); see also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  While the veteran's claim for service connection for 
PTSD was not developed as one based upon "personal assault," 
the Board observes that PTSD claims based upon harassment, 
racial or ethnic, are similar in that the victim has been 
intimated and maybe afraid to report the incident(s) to the 
proper authorities.

b.  Dermatitis

The veteran is claiming an increased rating for his service 
connected dermatitis, currently evaluated as 30 percent 
disabling.  He was evaluated by VA in August 2004.  A review 
of that examination report reflects that the veteran had a 
history of cyclical chronic facial skin rash.  The examiner 
determined that the veteran's skin disability, diagnosed as 
seborrheic dermatitis, involved 15 percent of the exposed 
body surface, to include the ears; two percent of the entire 
body surface was involved (see, August 2004 VA skin 
examination report).  When evaluated by VA in May 2005, there 
was no evidence of an outbreak of the veteran's dermatitis.  
The veteran's skin was clear.  Photographs of the veteran's 
skin were not performed.  The examiner noted that the veteran 
had agreed to undergo another VA examination when he 
experienced a reoccurrence of his dermatitis (see, May 2005 
VA skin examination report). 

During his June 2006 hearing before the undersigned, the 
veteran testified that he continued to experience itching and 
burning of the skin on his head, which he scraped off with 
his fingernails. (Transcript (T.) at pages (pgs). 15-16).  In 
light of the aforementioned clinical findings that the 
service-connected dermatitis is cyclical in nature, the Board 
finds that another examination of the veteran's skin should 
be attempted at time during a reoccurrence of his dermatitis.  
In this regard, "[W]hen a claimant's medical history 
indicates that his condition undergoes periods of remission 
and recurrence, VA is required to provide a medical 
examination during the period of recurrence in order to 
provide a proper disability rating."  
Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. 
Brown, 6 Vet. App. 
405, 407 (1994) in interpreting 38 C.F.R. § 4.1 (2005) as 
requiring that the "frequency and duration of outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed.")  

c.  Right Ear Hearing Loss

The veteran maintains that his current right ear hearing loss 
is a result of a right ear abscess that occurred while he was 
swimming on a ship during service.  
( T. at page (pg.) 12).  During the June 2006 hearing before 
the undersigned, the veteran testified that after he was 
discharged from service he sought treatment at the VA Medical 
Center (VAMC) in Syracuse, New York for pain in his right ear 
drum, and that he was given Penicillin.  (T. at pg. 13).  
While the Board notes that treatment records dating from 
August 1969 from the aforementioned VA facility are of 
record, reports prior to that time are absent.  As these 
records, if available, might contain clinical findings that 
the veteran had sensorineural hearing loss of the right ear 
to a compensable degree within a year of service discharge in 
April 1961, which would establish entitlement to presumptive 
service connection in accordance with 38 C.F.R. §§ 3.307, 
3.309 (2005), they are relevant to the claim for service 
connection for right ear hearing loss and should be secured 
on remand to the RO.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

In an effort to assist the RO, the Board has reviewed the 
claims folders and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
as to the information and evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal (i.e., service connection for a 
stomach ulcer and a psychiatric 
disorder other than PTSD based on new 
and material evidence, entitlement to 
service connection for PTSD and right 
ear hearing loss, and entitlement to an 
increased rating for service-connected 
dermatitis, currently evaluated as 30 
percent disabling as outlined by the 
Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The letter must also provide the reasons 
for the RO's denials of the appellant's 
claims for service connection for a 
stomach ulcer and psychiatric disorder 
other than PTSD in February 1962 and July 
1979 denials, i.e., evidence 
demonstrating that a stomach ulcer and 
psychiatric disorder, other than PTSD, 
had their onset during military service, 
were caused by an event during service, 
or that a stomach ulcer and psychosis 
were manifested to a compensable degree 
within a year of service discharge in 
June 1957 and April 1961, in accordance 
with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).
    
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts that were taken to 
obtain them and provide the appellant an 
opportunity to submit them.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him since service 
discharge in April 1961 for an acquired 
psychiatric disorder, stomach ulcer, 
PTSD, and right ear hearing loss, and 
from March 2001, for his service-
connected dermatitis. 

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims file, to 
specifically include all clinical 
treatment reports from the VAMC in 
Syracuse, New York, dating from April 
1961 to August 1969, and from June 2005 
to the present.  Also, all treatment 
records and progress reports of Dr. Goss, 
the private psychiatrist, referred to by 
the appellant during his June 2006 
hearing before the undersigned should 
also be secured.  (T. at pg. 3).  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folders.

3.  Thereafter, the RO should contact 
the veteran and request that he provide 
the names of individuals that might be 
able to provide corroborating evidence 
from alternate sources of information 
concerning his allegation of harassment 
during his service in the United States 
Navy.  If the veteran provides 
sufficient information, the RO should 
then contact the people named by the 
veteran and request that they provide 
as much information as possible 
concerning the alleged stressful 
events/harassment of the appellant 
during his military service. 
    
4.  If appropriate, based on the 
information received, the veteran 
should then be afforded a VA 
psychiatric examination to determine 
whether he suffers from any current 
psychiatric disorder, to include PTSD, 
and, if so, its nature, etiology and 
severity.  The entire claims folders 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate in his or her 
report that such a review was 
conducted.  

After a review of the claims folders, 
to specifically include the veteran's 
service medical records, and January 
1962 VA examination report, reflecting 
a diagnosis of anxiety reaction, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder to 
include, but not limited to, 
schizophrenia and PTSD, had their onset 
during service, were the result of 
harassment or other event(s) during 
service, or that a psychosis was 
manifested to a compensable degree 
within a year of service discharge in 
June 1957 or April 1961.  

In support of the requested opinion, 
the VA examiner should report all 
service and post-service clinical 
findings.  With regards to the 
veteran's claim for PTSD based on 
harassment, the examiner must also 
report any behavior changes that 
indicate that the veteran was a victim 
of harassment during military service.  
A complete rationale must be given for 
all opinions expressed and the 
foundation for all conclusions should 
be clearly set forth in the examination 
report.  The report should be 
associated with the veteran's claims 
folders.

5.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his service-connected 
dermatitis.  The claims folders, along 
with any additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner for 
review.  Clinical findings should 
elicited so that the rating criteria 
found at 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001) and 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005) may be 
applied.

In particular, the examiner must comment 
on whether there is any ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations or if 
the service-connected dermatitis is 
exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  In 
addition, the examiner must specify 
whether the veteran's service-connected 
dermatitis covers more that 40 percent of 
the entire body or more than 40 percent 
of exposed areas affected, or constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).  

The examiner should take into account 
flare-up the veteran may experience 
during the year.  The frequency and 
length of flare-ups should be noted.  

The rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should comment on the clinical 
findings made at the August 2004 and May 
2005 VA skin examinations.  The examiner 
should take color photographs of the 
veteran's skin affected by the service-
connected dermatitis and associate them 
with the examination report.  A complete 
rationale for all opinions expressed must 
be provided in the examination report.  

6.  Thereafter, the RO should review the 
claims folders and take all proper 
measure to ensure compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA.  The RO should 
ensure that the VA examination reports 
address all questions asked.  If they do 
not, they  must be returned to the 
examiner(s) for corrective action.

7.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material has been received to reopen 
the previously denied claims of 
entitlement to service connection for 
stomach ulcer and psychiatric disorder, 
other than PTSD, in light of pertinent 
law and evidence, to specifically include 
38 C.F.R. § 3.156 (2005) and Kent v. 
Nicholson, supra.  

If and only if new and material evidence 
has been received to reopen the claim for 
service connection for a stomach ulcer, 
the RO should schedule the veteran for a 
VA examination by an appropriate 
specialist to determine whether any 
currently present stomach ulcer had its 
onset during military service, is 
etiologically related to an incident in 
service, or whether a stomach ulcer was 
manifested to a compensable degree within 
a year of service discharge in June 1957 
or April 1961.

The RO should also readjudicate the 
issues of entitlement to service 
connection for PTSD, right ear hearing 
loss and an increased evaluation for 
service-connected dermatitis, currently 
evaluated as 30 percent disabling.

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
supplement statement of the case, issued 
by the RO in July 2005.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


